Title: To James Madison from Stanley Griswold (Abstract), 4 April 1805
From: Griswold, Stanley
To: Madison, James


4 April 1805, Walpole, New Hampshire. “While I am grateful for the token of confidence I have received, thro’ your hands, from the President of the United States, in the commission as secretary of the Territory of Michigan, I am concerned to find the salary annexed to that office (if I have rightly ascertained it, viz. $750,) is inadequate to the most economical living at Detroit, where I am assured by good authority, that expences are as great as in any city of the United States. Still imperious circumstances compel me to accept the appointment, hoping that government will be satisfied with my services, and either make the emoluments of the office equal to a support at that place, or think proper to employ me hereafter in some situation, as serviceable to my country, and more advantageous to myself.”
Adds in a postscript: “Col. Langdon is elected governor of this state by a majority of 4000 votes.”
